Citation Nr: 0907218	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-27 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran had active service from October 1984 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDING OF FACT

The Veteran's disabilities which are not the result of his 
own willful misconduct do not permanently preclude him from 
engaging in all forms of substantially gainful employment 
consistent with his age, education, and work experience.


CONCLUSION OF LAW

The criteria for the award of a permanent and total 
disability rating for nonservice-connected pension purposes 
have not been met.  38 U.S.C.A. §§ 1501, 1502, 1521, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.342(a), 3.655(b), 4.3, 
4.7, 4.15, 4.17 (2008). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

The Veteran was provided with preadjudication VCAA 
notification in a September 2006 pre-rating letter.  This 
letter told the Veteran what evidence was needed to 
substantiate his claim for nonservice-connected pension.  The 
Veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
Finally, the letter notified the Veteran that he should 
submit any treatment records relevant to his claim, and 
invited him to send information relevant to his claim.  This 
letter met the duty to notify the Veteran in accordance with 
Pelegrini.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's VA and private treatment records 
and the evidence in connection with his claim for benefits 
from the Social Security Administration (SSA) have been 
obtained.  

The Veteran was scheduled for appropriate VA examinations to 
assess the nature and severity of his nonservice-connected 
disabilities and his ability to obtain and maintain 
employment.  Such examinations were scheduled in October 
2008; however, the Veteran failed to appear.  When a veteran 
fails without good cause to report for a necessary VA 
examination requested in conjunction with a claim, VA is not 
obliged to attempt to provide another.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(b).  To date, the Veteran has 
not provided an explanation as to why he did not attend the 
scheduled VA examinations.  The October 2008 supplemental 
statement of the case specifically discusses his failure to 
appear; however, he has not contacted VA with any 
explanation.  While VA has a duty to assist the veteran in 
the development of his claim, the veteran has a duty to 
cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Furthermore, while VA does have a duty to assist the 
veteran in the development of a claim, that duty is not 
limitless.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Here, 
any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent information and records has been 
fulfilled.  In the absence of the Veteran's cooperation in 
the development of his claim, there is no reasonable 
possibility that additional requests would further his claim.  
38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159. 

As there is no indication from either the Veteran or his 
representative that there is any outstanding pertinent 
medical evidence, the Board may proceed with consideration of 
the Veteran's claim.

Analysis

The Veteran seeks VA pension benefits due to nonservice-
connected disability which is permanent and total in nature.  
However, the evidence shows that although he is otherwise 
qualified, his disabilities do not meet or more nearly 
approximate the level of impairment required for a grant of 
pension.  Accordingly, the appeal is denied.

Subject to income and estate limitations, pension is payable 
to a veteran who has served for 90 days or more during a 
period of war and who is permanently and totally disabled 
from non-service-connected disability which is not the result 
of his own willful misconduct.  38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. §§ 3.2(f), 3.23, 3.3.  In this case, the Veteran 
satisfies the requirement of serving during a period of war, 
the Gulf War era.  Moreover, he does not have any current 
income or assets.  Therefore, he does not exceed the income 
and estate limitations which would preclude his receipt of 
pension.  Accordingly, the issue of entitlement to VA pension 
turns on whether he is permanently and totally disabled.

VA considers a veteran to be permanently and totally disabled 
if he is a patient in a nursing home for long-term care due 
to disability, or determined to be disabled for Social 
Security Administration purposes.  38 U.S.C.A. § 1502.  In 
this context, nursing home care does not include care in a VA 
domiciliary.  38 U.S.C.A. § 101(28).  In addition, a 
disability pension is payable to each veteran who meets the 
wartime service requirements and who is 65 years of age or 
older.  See 38 U.S.C.A. § 1513.

In this case, however, the Veteran is 43 years of age.  He is 
not a patient in a nursing home for long-term care due to 
disability nor is he in receipt of Social Security Disability 
benefits.  Therefore, a permanent and total disability rating 
for pension purposes is not warranted on any of those bases.  
However, that finding does not end the inquiry.  The Board 
must consider whether the Veteran is, in fact, unemployable.

For the purposes of pension cases, the United States Court of 
Veterans Appeals (Court) has provided an analytical framework 
for determining whether a veteran is unemployable.  See 
Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); and Brown v. Derwinski, 2 
Vet. App. 444 (1992).  The holdings in those cases are to the 
combined effect that VA has a duty to ensure: that an 
appropriate rating for each disability of record is assigned 
using the approach mandated by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); that the "average person" and 
"unemployability" tests are both applied; and that if the 
benefit may not be awarded  under the "average person" or 
"unemployability" tests, a determination is made as to 
whether there is entitlement to nonservice-connected 
disability pension on an extra-schedular basis.

The average person or "objective" test is rooted in 
38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15, and mandates 
that total disability will be found to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.

The unemployability or "subjective" test arises from 
38 U.S.C.A. § 1521(a), and 38 C.F.R. §§ 3.321(b)(2) and 4.17, 
and mandates that where it is shown that the appellant's 
disabilities meet the percentage requirements of 38 C.F.R. 
§ 4.16, and are permanent in nature, a determination should 
be made as to whether such disabilities render him or her 
incapable of substantially gainful employment.  If so, the 
veteran again meets the requirements of the law for the 
benefit at issue.  To meet the percentage requirements of 
38 C.F.R. § 4.16, the veteran must suffer from one disability 
ratable at 60 percent or more, or two or more disabilities 
where one of the disabilities is ratable at 40 percent or 
more, and the combined rating for all of the disabilities is 
70 percent or more.  Finally, where the veteran does not meet 
either the "average person" or "unemployability" tests, a 
determination is required as to whether the veteran should be 
granted entitlement to nonservice-connected disability 
pension on an extra-schedular basis, pursuant to the 
provisions of 3.321(b)(2) on the basis that he or she is 
unemployable by virtue of age, occupational background, or 
other related factors. 

In this case, the Veteran reports that he has two years of 
college education.  The Veteran also notes that he has an 
occupational history as warehouse clerk and manager.  The 
evidence shows that he is disabled primarily due to drug and 
alcohol dependence.  Specifically, an October 2002 VA 
outpatient treatment report notes that the Veteran "seems to 
not have been able to keep any employment since after 
discharge from military on account of substance abuse and 
also incarcerations in the prison."  However, because such 
dependence is considered to be the result of his own willful 
misconduct, it is not applicable to a determination of 
whether he is permanently and totally disabled for pension 
purposes.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m), 
3.301(d).

In addition to drug and alcohol dependence, the Veteran has 
the following disabilities: hypertension, low back pain, 
questionable post-traumatic stress disorder, a questionable 
paranoid disorder, history of headaches, and history of 
gastroesophageal reflux disease.  Collectively, the RO has 
rated the Veteran's various disabilities as 20 percent 
disabling disabling.  The Veteran's medical history includes 
lumbar disc rupture and an April 2005 lumbar laminectomy with 
the microscope and removal of disk.  He also underwent L-S1 
left-sided redo of microdiscectomy in September 2007.  
However, VA outpatient records from January 2008 reflect that 
although the Veteran still had pain, he was doing better 
following his surgery.  SSA psychological examination in May 
2007 also assigned a global assessment of functioning (GAF) 
scale score of 60 to 65 and a prognosis of fair to good.  A 
GAF score of 51 to 60 denotes moderate difficulty in 
occupational functioning, and a GAF score of 61 to 70 denotes 
some difficulty in occupational functioning.  See Diagnostic 
and Statistical Manual for Mental Disorders, Fourth Edition, 
of the American Psychiatric Association (DSM- IV).  

Although he has received extensive treatment for drug and 
alcohol dependence, the preponderance of the evidence shows 
that his other disabilities are neither permanently nor 
totally disabling.  In addition, even if the Board conceded 
that his low back disorder and/or other disabilities met the 
percentage requirements of 38 C.F.R. § 4.16, it also shows 
that such disabilities do not preclude him from obtaining or 
maintaining substantially gainful employment.  In this 
regard, it is noted that a decision from the Social Security 
Administration reflects the Veteran's medical history of high 
blood pressure, hepatitis, depression, post-traumatic stress 
disorder, and cocaine abuse and reflects the decision that; 
although his condition keeps him from doing any of his past 
work, he is not prevented from doing other jobs which are 
less demanding.  The only reports to the contrary come from 
the Veteran; however, he has submitted no evidence in support 
of his position.  With respect to his blood pressure, 
depression, PTSD, headaches, and hepatitis, SSA further noted 
that the medical evidence indicated that while his blood 
pressure was sometimes high, it had not damaged vital organs, 
he was able to communicate with others and to act in his own 
interests, and his hepatitis had not resulted in any 
disabling liver problem.  

Overall, the Board finds that the Veteran is not permanently 
and totally disabled for pension purposes.  Therefore, the 
preponderance of the evidence is against his claim and the 
appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

In arriving at this decision, the Board has also considered 
the possibility of referring this case to the Director of VA 
Compensation and Pension Service for possible approval of an 
extra-schedular rating for pension purposes.  The evidence, 
however, does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating any of those 
disabilities.  38 C.F.R. § 3.321(b)(1).  Absent competent 
evidence to the contrary, the Board finds no reason for 
further action under 38 C.F.R. § 3.321(b)(1). 


ORDER

A permanent and total disability rating for nonservice-
connected pension benefits is denied.




________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


